DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 10 September 2021 to the previous Office action dated 10 June 2021 is acknowledged. Pursuant to amendments therein, claims 1-4, 6-12, 15-18, and 20-24 are pending in the application.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments.

Response to Arguments
Applicant’s arguments, see remarks page 8, filed 10 September 2021, with respect to the rejections under 35 U.S.C. 103 made in the previous Office action have been fully considered and are persuasive, in that Nangia et al. (US 2010/0226855 A1; of record) does not teach or suggest the claimed multi-compartment, multi-layer dosage forms as instantly claimed.  The rejections under 35 U.S.C. 103 made in the previous Office action have been withdrawn.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Clarke et al. (US 7,163,693; issued 16 January 2007) discloses pharmaceutical dosage forms comprising multiple compartments/components/sub-units comprising polymer matrix and drug (abstract), wherein each sub-unit may contain the same or different drugs and/or polymer/formulations and/or release characteristics so that a combination of drugs or formulations may be administered to a patient which provides a dosage form tailored to specific administration requirements (column 11 line 47 to column 12 line 5), but Clarke et al. does not disclose multiple compartments/lumens each with multiple layers as instantly claimed.

Allowable Subject Matter
Claims 1-4, 6-12, 15-18, and 20-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617